PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PICHILIANI et al.
Application No. 16/014,540
Filed:  June 21, 2018
For: VIRTUAL ENVIRONMENT FOR PHYSICAL THERAPY 

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 7, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of June 15, 2021, which set a shortened statutory period for reply of three months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on September 16, 2021. A Notice of Abandonment was mailed on January 18, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1,360; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3715 for appropriate action by action in the normal course of business on the reply received January 7, 2022.

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given in the petition; however, the Office will mail all future correspondence solely to the address of record.  






/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions
	

cc:	Gero G. McClellanPATTERSON + SHERIDAN, LLP300 N. Greene St.
	Suite 2050
	Greensboro, North Carolina  27401